DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in United Kingdom of Great Britain and Northern Ireland on 02/09/2015, 06/01/2015, and 10/07/2015. It is noted, however, that applicant has not filed certified copies of the applications GB1502149.6 and GB1517768.6 as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2017; 08/06/2019; 02/04/2020.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Election/Restriction requirement
Applicant’s election without traverse of Group II (claims 54-75) in the reply filed on 12/03/2020 is acknowledged.
Claims 44-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. It is suggested to amend as “Method for Laser Microwelding”.

Claim Objections
Claims 55-75 are objected to because of the following informalities: 
Claims 55-75, “A method according to…” should read -- The method according to… --
Claims 60 and 61 recite: “…at least one of the first, second and third signals are selected…” should read -- at least one of the first, second, and third laser signals is selected --;
Claim 66 recites: “melting at least one of the first and the second material with the laser; and flowing at least one of the first and the second material into the hole” should read -- melting at least one of the first and the second materials with the laser; and flowing at least one of the first and the second materials into the hole --
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 54, 56, and 74-75 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26 and 28-29 of copending application 15/549,526 in view of La Rocca (US4661677A)
Regarding claim 54, the copending application discloses substantially all features of the claimed limitations.
Present application 15/549,715
Copending application 15/549,526

- providing a laser for emitting a laser beam in the form of laser pulses,
 - providing a scanner for scanning the laser beam with respect to a surface of the first metal part, providing an objective lens for focusing the laser pulses onto the surface, and 
providing a controller that is adapted to control the scanner such that the scanner moves the laser beam with respect to the surface, 
characterized by moving the laser beam with respect to the surface, 
focusing the laser pulses with a spot size and a pulse fluence that cause the formation of at least one microweld
Claim 26. An apparatus which laser welds a first part which is of a first metal to a second part which is of a second metal and which is different to the first metal, which apparatus comprises: 
laser which emits a laser beam in the form of laser pulses,  
a scanner for moving the laser beam with respect to a metal surface of the first metal part, " an objective lens which focuses the laser pulses onto the metal surface, and 
a controller which controls the scanner such that it-the scanner moves the laser beam with respect to the metal surface to form a plurality of focused spots,
characterized in that 9 
 the apparatus is configured to focus the laser pulses with a spot size and a pulse fluence that causes a formation of a plurality of melt pools.



However, the copending application does not explicitly disclose the at least one microweld in the form of a welding pattern defined parallel to the surface; 
 wherein the microweld has a characteristic feature size of between 20µm and 400µm.
Nevertheless, La Rocca discloses a deep penetration laser welding process for welding metal sheets, comprising: at least one microweld (seam weld C1 or C2, see figs.2-4) in the form of a welding pattern defined parallel to the surface (surface of the metal sheet A, see fig.2);  
wherein the microweld (seam weld C1 or C2, see figs.2-4) has a characteristic feature size of between 20µm and 400µm (see table 2, col.3, lines 1-8, “width of seam C1, C2 = 0.3mm/each” (=300 µm/ each).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the copending application to include the at least one microweld in the form of a welding pattern defined parallel to the surface; wherein the microweld has a characteristic feature size of between 20pAm and 400pm as taught by La Rocca. Doing so allows the structures is much stronger (col.3, lines 20-25 of La Rocca). It allows better quality, reproducable welding to be achieved with a considerably higher energy efficiency (see col.1, lines 60-64 of La Rocca).
Regarding claim 56, the copending application further discloses substantially all features of the claimed limitations.
Present application 15/549,715
Copending application 15/549,526
Claim 56: the laser is operated to form a plurality of melt pools in the first metal part and a plurality of heat stakes in the second metal part, wherein each heat stake extends 

and the method including adapting the controller to space the focussed spots apart by a distance that is small enough to cause the melt pools to overlap and that is large enough to ensure the distal end of the heat stakes are distinct and separate from each other in at least one direction.

the controller is configured to space the plurality of focused spots apart by a distance that is small enough to cause the plurality of melt pools to overlap and that is large enough to ensure the distal ends of the heat stakes are distinct and separate from each other in at least one direction


Regarding claims 74-75, the copending application further discloses substantially all features of the claimed limitations.
Present application 15/549,715
Copending application 15/549,526
Claim 74: the spot size is less than 100µm.
Claim 75: wherein the spot size is less than 60µm.
Claim 28: the spot size is between 25_ µm and 100_ µm
Claim 29: the spot size is between 30_ µm and 60_ µm



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 55,61-63, 67, 70, 72-73 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 55 recites the limitation “the metal surface” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 55, 67, 72-73 recite the limitation “the weld”. There is insufficient antecedent basis for this limitation in the claims.
Claim 59 recites the limitation “the second laser signal is selected to have a peak power which is substantially greater than a peak power of the third laser signal”
Claim 61 recites the limitation “the laser weld” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 62 recites the limitation “the welding process” in line 1. There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 63 recites the broad recitation “ the laser is characterized by a beam quality M2 less than 4”, and the claim also recites "preferably less than 2, and more preferably less than 1.3” which is the narrower statement of the range/limitation.  The claim(s) is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 70 recites the limitation “the first material has a top surface and a bottom surface”
Claim 73 recites “the pulse repetition frequency” and “the pulse width” in lines 1-2. There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 54-55, 65-66, 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson (US 20030226247 A1) in view of La Rocca (US4661677A)
Regarding claim 54, Williamson discloses a method for laser welding a first material to a second material (method of laser welding the foil rings 12, see fig.1), which method 
comprises: 
placing a first metal part (uppermost foil ring 12, see fig.1) comprising the first material (uppermost foil ring 12, see fig.1) on a second metal part (the next foil ring 12 adjacent to the upper most ring, see fig.1) comprising the second material (the next foil ring 12 adjacent to the upper most ring 22, see fig.1),
 providing a laser (laser 38, see fig.1) for emitting a laser beam (output beam 40 of the laser 38, see fig.1) in the form of laser pulses (para.0041 recites: “The laser 38 is then caused, by the computer 52, to initiate another series of energy pulses”), 
providing a scanner (mirror 46, see figs.1-3. Para.0005 recites: “it is known to scan and focus the output beam of lasers through computer -controlled mirrors…”) for scanning the laser beam (laser 38, see fig.1) with respect to a surface of the first metal part (top surface 36 of the metal ring 12, see fig.1), 
providing an objective lens (lens system 42, see fig.1) for focusing the laser pulses onto the surface (para.0035 recites: “A lens system 42 is included in the optical path 40 for focusing the laser output on the top surface 36 of the uppermost of the foil rings 12”), and 
providing a controller (computer 52, see fig.1) that is adapted to control the scanner mirror 46, see fig.1) such that the scanner moves the laser beam with respect to the surface (para. 0035 recites: “One or more mirrors 46 are coupled to mirror support 48, which is in turn coupled to motor 50, that can be rotated or otherwise moved to redirect the laser output to a set of positions as determined, for example, by computer 52”), 
characterized by 
moving the laser beam (output beam 40 of the laser 38, see fig.1 and para.0036) with respect to the surface (top surface 36 of the metal ring 12, see fig.1), 
focusing the laser pulses (laser pulses from the laser 38, see figs.1-3) with a spot size (see spots in areas 68 and 72, see fig.2) and a pulse fluence that cause the formation of at least one microweld (welded spot, see figs.2-3 and para.0014) in the form of a welding pattern (see pattern(s) in figs.2-3 and para 0040) defined parallel to the surface (top surface 36, see figs.1-3).

    PNG
    media_image1.png
    603
    837
    media_image1.png
    Greyscale

Figure 1 of Williamson
Williamson does not explicitly disclose the microweld has a characteristic feature size of between 20µm and 400µm.  
However, La Rocca discloses a deep penetration laser welding process for welding metal sheets, comprising:
the microweld (seam weld C1 or C2, see figs.2-4) has a characteristic feature size of between 20µm and 400µm (see table 2, col.3, lines 1-8, “width of seam C1, C2 = 0.3mm/each” (=300 µm/ each).

    PNG
    media_image2.png
    180
    212
    media_image2.png
    Greyscale

Figure 2 of La Rocca
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the welding area(s) of Williamson to include the microweld has a characteristic feature size of between 20µm and 400µm as taught by La Rocca. Doing so allows the structures is much stronger (col.3, lines 20-25 of La Rocca). It allows better quality, reproducable welding to be achieved with a considerably higher energy efficiency (see col.1, lines 60-64 of La Rocca).
Regarding claim 55, Williamson discloses substantially all the claimed limitations as set forth. Williamson further discloses the moving of the laser beam (output beam 40 of the laser 38, see fig.1 and para.0036) with respect to the metal surface (top surface 36 of the metal ring 12, see fig.1).
Williamson does not explicitly disclose the weld has a width between 0.5mm and 7mm.  
However, La Rocca further discloses the moving of the laser beam with respect to the metal surface (see claim 1, “metal sheets”, “moving said sheets relative to said power laser means “) is such that the weld has a width between 0.5mm and 7mm (see table 2, col.3, lines 1-8, width of the weld C1+C2 = 0.6mm).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the welding area(s) of Williamson to include the weld has a width between 0.5mm and 7mm as taught by La Rocca. Doing so allows to obtain the desired width of the weld.
Regarding claim 65, Williamson further discloses the laser is characterized by a wavelength between 1000nm and 3000nm (see para.0034, the laser 38 is Nd: YAG laser, which has a fundamental wavelength of 1064 nm).  
Regarding claim 66, Williamson further discloses forming a hole (hole created the laser 38 irradiating to the first pair 62, see fig.3) in the first material (metal ring 66, see fig.3) with the laser (laser 38, see fig.1);
 melting at least one of the first and the second material with the laser (by forming the weld nugget 70, the material(s) of the metal ring 66 or 64 should be melted, see fig.3); and flowing at least one of the first and the second material (material(s) of the metal ring 66 or 64, see fig.3) into the hole (hole created the laser 38 irradiating to the first pair 62, see fig.3).
Regarding claim 68, Williamson further discloses the hole (hole created the laser 38 irradiating to the first pair 62, see fig.3) is formed by pulsing the laser (laser 38, see fig.1) such metal ring 66, see fig.3) is injected into the second material (metal ring 64, see fig.3)
Claim 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of La Rocca as applied to claim 54, and further in view of Hosoya (US20090223940A1)
Regarding claim 56, Williamson further discloses the laser (laser 38, see fig.1) is operated to form a plurality of melt pools (spots of the weld nuggets 70, 72, see figs.2-3) in the first metal part (one of the pair 62 of metal rings 12, see figs.2-3) and a plurality of heat stakes (bottoms of the weld nuggets  70, 72, see figs.2-3) in the second metal part (one of the pair 62 of metal rings 12, see figs.2-3), wherein each heat stake (bottom(s) of the weld nuggets  70, 72, see figs.2-3)  extends from a different one of the melt pools ( weld nuggets 70, 72, see figs.2- 3) and has a distal end (see figs.2-3), and the method including adapting the controller ( computer 52, see fig.1) to space the focussed spots (outputs of the laser 38, see fig.1) apart by a distance that is small enough to cause the melt pools (spots of the weld nuggets 70, 72, see figs.2-3)  to overlap.
Williamson does not explicitly disclose the distance that is large enough to ensure the distal end of the heat stakes are distinct and separate from each other in at least one direction.  
However, Hosoya discloses a method for welding different metallic thin plates, comprising:
the laser (laser beam LB, see fig.4A-B) is operated to form a plurality of melt pools (welding areas 3, see figs.4A-B) in the first metal part (positive-electrode terminal 1, see figs.4A-B) and a plurality of heat stakes (molten parts 3a, see figs.4A-B) in the second metal part (negative-electrode terminal 2, see figs.4A-B), wherein each heat stake (molten part 3a, see figs.4A-B)  (welding area 3, see figs.4A-B) and has a distal end (see figs.4A-B), 
the result of : spacing focussed spots (output of the laser beam LB, see fig.4A-B) apart by a distance that is small enough to cause the melt pools (welding areas 3, see figs.4A-B) to overlap (see fig.4A, the welding areas 3 is overlapped) and that is large enough to ensure the distal end of the heat stakes (molten parts 3a, see figs.4A-B are distinct and separate from each other in at least one direction (see fig. 4B, the distal end of the molten parts 3a are distinct and separate from each other in y direction).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the computer of Williamson (in combination of Williamson and La Rocca) to control thee focused spots apart by the distance that is large enough to ensure the distal end of the heat stakes are distinct and separate from each other in at least one direction as taught by Hosoya. Doing so allows to form desired modified spots in the welding area(s).
Claim 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of La Rocca as applied to claim 54, and further in view of Bruck (US 20160016259 A1)
Regarding claim 57, Williamson/ La Rocca discloses substantially all the claimed limitations as set forth
Williamson/ La Rocca does not explicitly disclose the controller is operated to select a first laser signal to create a melt pool on the surface, a second laser signal to initiate welding of the first metal part to the second metal part, and a third laser signal to weld the first metal part to the second metal part to form the microweld. GJ-377J RJC/jm-  
However, Bruck discloses a process for welding, including:
controller 142, see fig.4) is operated to select a first laser signal to create a melt pool on the surface (para.0027 recites: “the first amount of energy 118 may be sufficient to form … a melt pool 100 about the keyhole 120” and figs.4-5), a second laser signal (second amount of energy 124, see para.0028) to initiate welding of the first metal part to the second metal part (para.0030 recites: “the second amount of energy 124 is selected to heat the substrate 105 and nearby solidified deposit to a temperature that is from 1 to 300.degree. C. below its melting temperature”), and a third laser signal (additional amount of energy 144, see fig.0040) to weld the first metal part to the second metal part (joining materials, see para.0002) to form the microweld (see claim 18).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the computer of Williamson (in combination of Williamson and La Rocca) such that the controller is operated to select a first laser signal to create a melt pool on the surface, a second laser signal to initiate welding of the first metal part to the second metal part, and a third laser signal to weld the first metal part to the second metal part to form the microweld as taught by Bruck, for the purpose of improving the avoidance of deep penetration weld defects (see para.0021 of Bruck).
Claim 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of La Rocca and in view of Bruck as applied to claim 57, and further in view of Pernicka (US 5502292 A)
Regarding claim 58, Williamson/ La Rocca/ Bruck discloses substantially all the claimed limitations as set forth.
Williamson/ La Rocca/ Bruck does not explicitly disclose the second laser signal is selected to have a plurality of pulses characterized by a pulse width that is greater than 100ps.  
Pernicka discloses method for laser welding very thin foils or metals, comprising:
the laser signal is selected to have a plurality of pulses characterized by a pulse width that is greater than 100ps (claim 8, col.6, lines 60-62 recites: “the laser has a pulse width from 0.5 msec to 10 msec.”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the second amount of energy in Bruck (in combination of Williamson, La Rocca, and Bruck) to include the second laser signal is selected to have a plurality of pulses characterized by a pulse width that is greater than 100ps as taught by Pernicka. Doing so allows to melt back material ahead of the laser path, and to partially solidify the melt between pulses of the laser Isee col.3 lines, 22-24 of Pernicka).
Claim 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of La Rocca, Bruck, Pernicka as applied to claim 58, and further in view of Yeik (US 20040151217 A1)
Regarding claim 59, Williamson/ La Rocca/ Bruck/ Pernicka discloses substantially all the claimed limitations as set forth.
Williamson/ La Rocca/ Bruck/ Pernicka does not explicitly disclose the second laser signal is selected to have a peak power which is substantially greater than a peak power of the third laser signal.  
However, Yeik discloses the second laser signal (first laser pulse 274, see fig.6B) is selected to have a peak power which is substantially greater than a peak power of the third laser signal (second laser pulse 276, see fig.6B. Para.0117 recites: “The second laser pulse 276 has …lower peak power than the corresponding first laser pulse 274”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the second amount of energy in Bruck to include that the second laser signal is selected to have a peak power which is substantially greater than a peak power of the third laser signal as taught by Yeik. Doing so allows differences in output beam characteristics (see para.0117 of Yeik).
Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of La Rocca and in view of Bruck as applied to claim 57, and further in view of Kobayashi (US 20060150387 A1)
Regarding claim 60, Williamson/ La Rocca/ Bruck discloses substantially all the claimed limitations as set forth.
Williamson/ La Rocca/ Bruck does not explicitly disclose at least one of the first, second and third signals are selected to inhibit the formation of intermetallics.  
Kobayashi discloses a dissimiliar metal joining method, including:
A signal from the laser beam 12 is selected to inhibit the formation of intermetallics (para.0055 recites: “under the irradiation of the YAG laser beam 12 in order to avoid the formation of the intermetallic compounds between the steel sheet 1 and the aluminum alloy sheet 2”)
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the amounts of energy in Bruck to include at least one of the first, second and third signals are selected to inhibit the formation of intermetallics as taught by Kobayashi for the purpose of joining dissimilar metal materials firmly while limiting the formation of intermetallic compounds during the joining (see para.0006 of Kobayashi).
Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of La Rocca and in view of Bruck as applied to claim 57, and further in view of Coleman (US 20020039517 A1)
Regarding claim 61, Williamson/ La Rocca/ Bruck discloses substantially all the claimed limitations as set forth.
Williamson/ La Rocca/ Bruck does not explicitly disclose at least one of the first, second and the third signals are selected to improve the smoothness of a surface of the laser weld.  
Coleman discloses a method of manufacturing a structural assembly, comprising:
A signal from a laser is selected to improve the smoothness of a surface of the laser weld (para.0046 recites: “if necessary, by glazing both sides of the weld bead 36 with a laser, as opposed to machining the weld bead, to remove any remaining stress concentration details and thereby provide a smooth finished surface having improved fatigue characteristics”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the amounts of energy in Bruck to include at least one of the first, second and the third signals are selected to improve the smoothness of a surface of the laser weld as taught by Coleman, in order to remove any remaining stress concentration details and thereby provide a smooth finished surface having improved fatigue characteristics.
Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of La Rocca and in view of Bruck as applied to claim 57, and further in view of Behmlander (US 20140054273 A1)
Regarding claim 62, Williamson/ La Rocca/ Bruck discloses substantially all the claimed limitations as set forth.
Williamson/ La Rocca/ Bruck does not explicitly disclose the welding process is one that forms a keyhole, the method including providing a fourth laser signal which is selected to close the keyhole.  
Behmlander discloses a dual-weave welding system, comprising:
the welding process is one that forms a keyhole (para.0018 recites: “laser welder and welding device 120 is an arc welder, welding component 111 (i.e., a laser beam) may generate key holes surrounded by molten material from work pieces 123 and 124”),the method including providing a laser signal which is selected to close the keyhole (welding component 121 (i.e., an electrode) may be used to fill the key holes and create the weld joint by the laser beam, see para.0018) 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the laser in Williamson/ La Rocca/ Bruck to include the fourth laser signal which is selected to close the keyhole as taught Behmlander, for the purpose of filling the key holes and create the weld joint by the laser beam.
Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of La Rocca and in view of Bruck as applied to claim 57, and further in view of Negoita (US 20160161752 A1)
Regarding claim 63, Williamson/ La Rocca/ Bruck discloses substantially all the claimed limitations as set forth.
Williamson/ La Rocca/ Bruck does not explicitly disclose the laser is characterized by a beam quality M2 less than 4, preferably less than 2, and more preferably less than 1.3.  
Negoita discloses a device for wavelength combining of laser beams, including:
the laser is characterized by a beam quality M2 less than 4, preferably less than 2, and more preferably less than 1.3 (Para.0075 recites: “the individual laser emitters of the laser bar have a beam quality factor M.sup.2 in the SA direction of less than 2.0, preferably of less than 1.5, in particular of less than 1.3).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the laser in Williamson/ La Rocca/ Bruck to include the laser is characterized by a beam quality M2 less than 4 as taught by Negoita so that they can be spectrally stabilised to an extremely narrow line width, which has a significant effect on spectral brilliance (See para.0075 of Negoita).
Claim 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of La Rocca as applied to claim 54, and further in view of Gu (US 20060000814 A1)
Regarding claim 64, Williamson/ La Rocca discloses substantially all the claimed limitations as set forth.
Williamson/ La Rocca does not explicitly disclose the laser is a nanosecond laser.  
Gu discloses a laser-based method and system for processing targeted surface material, comprising:
the laser is a nanosecond laser (para.0142 recites: “pulsed laser output having at least one pulse with a pulse duration less than about 1 ns”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the laser in Williamson/ La Rocca to include the laser is a nanosecond laser as taught by Gu, for the purpose of reducing the energy and fluence threshold during the process.
Claim 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of La Rocca as applied to claim 54, and further in view of Degawa (US20010047983A1)
Regarding claim 67, Williamson/ La Rocca discloses substantially all the claimed limitations as set forth.
Williamson/ La Rocca does not explicitly disclose the first material and the second material remain substantially unmixed in the weld.  
Degawa discloses a laser lap welding process, comprising:
the first material (plated steel sheet 4, see figs.1-5) and the second material (plated steel sheet 5, see figs.1-5) remain substantially unmixed in the weld (para.0044-0045 recite: “the coating layer 21 of the lower plated steel sheet 5 exposed through the slits 4b of the upper plated steel sheet 4 is vaporized and removed by heat produced by the laser beam L.” Thus, coating 21 is used to weld the sheets 4 and 5).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the laser in Williamson/ La Rocca to include the first material and the second material remain substantially unmixed in the weld as taught Degawa, for the purpose of welding materials by an additional coating layer.
Claim 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of La Rocca as applied to claim 54, and further in view of Tanaka (JP09108874A)
Regarding claim 69, Williamson/ La Rocca discloses substantially all the claimed limitations as set forth. Williamson further discloses the step of pulsing the laser (laser 38, see fig.1) such that at least some of the first material (metal ring 66, see fig.3) is injected into the (metal ring 64, see fig.3. Material of the metal ring 66 is mixed with the metal ring 64 to bond these metal rings together).  
Williamson/ La Rocca does not explicitly disclose the hole is formed by first forming a hole that does not penetrate through the first material.
Tanaka discloses a laser welding method, comprising:
the hole (recessed part 2, see figs. 1a-b) is formed by first forming a hole (recessed part 2, see figs. 1a-b) that does not penetrate through the first material (terminal 1A, see figs.1a-b), and then pulsing the laser (laser beam) such that at least some of the first material (terminal 1A, see figs.1a-b) is injected into the second material (terminal 1B, see figs.1a-b. Abstract recites: “The terminals 1A, 1B are thus welded easily by the laser beam”; thus, it is clear that the material of the terminal 1A is mixed/injected into the material of the terminal 1B).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the welding area(s) in Williamson/ La Rocca to include the hole is formed by first forming a hole that does not penetrate through the first material. Doing so allows to provide a laser welding method capable of easily welding even welding members which are thick plates (see abstract of Tanaka).
Claim 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of La Rocca as applied to claim 54, and further in view of Yang (US 20170239750 A1)
Regarding claim 70, Williamson/ La Rocca discloses substantially all the claimed limitations as set forth. Williamson further discloses the step of:
the first material (metal ring 66, see fig.3) has a top surface and a bottom surface (top and bottom surfaces of the metal ring 66, see fig.3), the bottom surface (bottom surface of the metal ring 66, see fig.3) is closer to the second material (metal ring 64, see fig.3) than the top surface (top surface of the metal ring 66, see fig.3), the hole (hole created the laser 38 irradiating to the first pair 62, see fig.3. See hole created by the weld nugget 70 in fig.3) has a width at the top surface and a width at the bottom surface (see hole created by the weld nugget 70 in fig.3).
However, Williamson does not explicitly disclose the width at the top surface is wider than the width at the bottom surface, and the method includes the step of flowing the second material into the hole.  
Yang discloses a method of laser welding a workpiece stack-up, including:
the hole (weld pool 58, see figs.2-3) has a width at the top surface and a width at the bottom surface (see figs.2-3), the width at the top surface (top surface of the (weld pool 58, see figs.2-3, see figs.2-3) is wider than the width at the bottom surface (bottom surface of the (weld pool 58, see figs.2-3), and the method includes the step of flowing the second material (galvanized steel workpiece 14, see figs.2-3) into the hole (para.0020 recites: “melting of the galvanized steel workpieces 12, 14 to produce a molten weld pool 58”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the welding area(s) in Williamson to include the width at the top surface is wider than the width at the bottom surface, and the method includes the step of flowing the second material into the hole as taught by Yang, in order to produce a molten weld pool effectively (See para.0020 of Yang).
Claim 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of La Rocca as applied to claim 54, and further in view of Bruck (US 20150027994 A1)
Regarding claim 71, Williamson/ La Rocca discloses substantially all the claimed limitations as set forth.
 However, Williamson/ La Rocca does not explicitly disclose a step of remelting at least one of the first material and the second material with the laser.  
Bruck discloses method of using the flux sheet to restore a surface (24) of a metal substrate (26), comprising the step of:
remelting at least one of the first material and the second material (substrate 26, see fig.6) with the laser (laser beam 32, see fig.6. Para.0055 recites: “The laser beam 32 re-melts the surface 24 of the substrate 26”).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the welding process in Williamson/ La Rocca to include the step of remelting at least one of the first material and the second material with the laser as taught by Bruck since it is usable for a wide range of metals that are difficult to weld (see para.0058-0066 of Bruck).
Claim 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of La Rocca as applied to claim 54, and further in view of Yang (US 20150202718 A1)
Regarding claim 72, Williamson/ La Rocca discloses substantially all the claimed limitations as set forth.
 	However, Williamson/ La Rocca does not explicitly disclose the weld comprises at least one void in at least one of the first material and the second material.  
Yang discloses a system and method for stabilizing the molten pool in a laser welding operation, comprising:
 	 the weld (weld area 20, see fig. 2B) comprises at least one void (porosity 26, see fig.2B and para.0022) in at least one of the first material and the second material (workpiece 12 or 14, see figs.2A-B).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to include the void in at least one of the first material and the second material as taught by Yang in Williamson/ La Rocca since porosity/void often occurs in welding process.
Claim 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of La Rocca as applied to claim 54, and further in view of Bozorgi (US 20140126167 A1)
Regarding claim 73, Williamson/ La Rocca discloses substantially all the claimed limitations as set forth.
 However, Williamson/ La Rocca does not explicitly disclose the pulse repetition frequency is greater than l0kHz, and the spot size, the pulse fluence, the pulse width, and the pulse repetition frequency are selected such that at least one of the first material and the second material resolidifies between successive laser pulses thereby inhibiting the formation of an intermetallic phase in the weld.  
Bozorgi discloses the use of a pulsed laser to locally heat and micro -weld a titanium cap to the substrate, comprising:
the pulse repetition frequency is greater than l0kHz (see table 1, para.0050, pulse frequency 14Hz), and the spot size (see table 1, para.0050, spot size 300 um), the pulse fluence (see table 1, energy per pulse 1.3J and focal spot size 300um. It is clear to find the pulse fluence from the energy and focal spot size ), the pulse width (see pulse width in fig.10), and the pulse repetition frequency see table 1, para.0050, pulse frequency 14Hz) are selected such that at least one of the (workpiece, see para.0012) resolidifies between successive laser pulses thereby inhibiting the formation of an intermetallic phase in the weld (para.0012 recites: “Laser welding in the present invention refers to the low repetition rate regime in which significant re-solidification of work piece occurs between laser pulses”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the laser in Williamson/ La Rocca to include the pulse repetition frequency is greater than l0kHz, and the spot size, the pulse fluence, the pulse width, and the pulse repetition frequency are selected such that at least one of the first material and the second material resolidifies between successive laser pulses thereby inhibiting the formation of an intermetallic phase in the weld as taught by Bozorgi, in order to  minimize the thermal distortion on substrate(s) (See para.0057 of Bozorgi).
Claims 74 and 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of La Rocca as applied to claim 54, and further in view of Kornowski (US 20160250443 A1)
Regarding claims 74 and 75, Williamson/ La Rocca discloses substantially all the claimed limitations as set forth.
 	However, Williamson/ La Rocca does not explicitly disclose a method according to claim 54 wherein the spot size is less than 100 µm recited in claim 74;
A method according to claim 74 wherein the spot size is less than 60 µm recited in claim 75.
 	 Kornowski discloses a microwelding method (see fig.3A and para.0122), comprising:
the spot size is less than 100 µm recited in claim 74 (para.0122 recites: “the size of the welded spot and/or of the laser spot cross-section is, for example, 25-35 .mu.m, 30-45 .mu.m,”).  
(para.0122 recites: “the size of the welded spot and/or of the laser spot cross-section is, for example, 25-35 .mu.m, 30-45 .mu.m,”).  .
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the laser in Williamson/ La Rocca to include the spot sizes as taught by Kornowski, for the purpose of archiving the welding size as desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2013167240 A1 discloses a method and a device for joining at least two workpieces (1, 2) made of similar or dissimilar metal materials to form a component by means of a continuously emitting laser beam (3) forming a weld seam along a joining surface to form micro-weld(s) (see fig.5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761